In this action of tort for negligence the defendant excepted to the denial of its motion for a directed verdict. On January 23,1963, the plaintiff, a substitute postman, was delivering mail in a six-story office building in which the defendant owner occupied the entire second floor. The plaintiff was injured when the door of an automatically operated elevator, simultaneous with the buzzing of a button from the floor below, closed upon him as he was stepping from the elevator at the fifth floor and failed to reopen. The door had been open only four or five seconds. The decisive issue is whether the evidence warranted a finding that the operation of the door was defective, and whether the defect had existed for such a period of time that the defendant in the exercise of reasonable care should have known of it, had an opportunity to remedy it and failed to do so. There was evidence that although normally the door should remain open for one minute before it started to close, it would, for a year before the accident, start to close within one second if someone from the floor below pushed the button. There was a case for the jury.

Exceptions overruled.